In re Young, Wilbert E.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. G, No. 265-917.
Relator represents that the district court has failed to act timely on a writ of mandamus to provide him with a cost estimate for sentencing documents filed on or about December 1, 2004. If relator’s representation is correct, the district court is ordered to consider and act on the mandamus. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.